52 F.3d 309NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES, Appellee,v.Radames Cabrera MEDINA, Defendant, Appellant.
No. 94-2030.
United States Court of Appeals,First Circuit.
April 14, 1995.

Maria H. Sandoval on brief for appellant.
Guillermo Gil, United States Attorney, Warren Vazquez, Assistant United States Attorney, and Jos e A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
Before TORRUELLA, Chief Judge, SEYLA and STAHL, Circuit Judges.
Per Curiam.


1
We reject appellant's arguments and affirm the judgment below for the reasons stated in United States v. Rodriguez, 26 F.3d 4, 7-8 (1st Cir. 1994);  United States v. Troncoso, 23 F.3d 612, 615 (1st Cir. 1994), cert. denied, 115 S.Ct. 912 (1995);  and United States v. Perez- Torres, 15 F.3d 403, 407 (5th Cir.), cert. denied, 115 S.Ct. 125 (1994).


2
Affirmed.